Title: Enclosure: Thomas Jefferson’s Account with Patrick Gibson, 13 April 1818
From: Gibson, Patrick
To: Jefferson, Thomas


                        
                            
                                Thos Jefferson Esqr In Acct/currt with Patrick Gibson
                            
                            
                                Dr
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                1818
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                Jan
                                5
                                To
                                cash 
                                pd
                                his
                                dft
                                 to Wm Johnson
                                $
                                43.
                                ––
                            
                            
                                〃
                                15
                                 〃
                                〃
                                〃
                                〃
                                〃
                                D Higginbotham
                                〃
                                100.
                                ––
                            
                            
                                〃
                                〃
                                 〃
                                〃
                                〃
                                disct on his note USB
                                〃
                                32.
                                ––.
                            
                            
                                〃
                                〃
                                 〃
                                do
                                〃
                                fret & draye boxes.
                                〃
                                1.
                                65.
                            
                            
                                Feby
                                7
                                 〃
                                do
                                〃
                                his dft to Rt Miller
                                〃
                                138.
                                43.
                            
                            
                                〃
                                13
                                 〃
                                do
                                〃
                                disct on his note VB
                                〃
                                21.
                                33.
                            
                            
                                〃
                                23
                                 〃
                                do
                                remd
                                 Dd Gelston
                                〃
                                103.
                                18.
                            
                            
                                
                                〃
                                 〃
                                do
                                〃
                                J milligan
                                〃
                                100.
                                ––
                            
                            
                                
                                28
                                 〃
                                do
                                〃
                                R Patton
                                〃
                                29.
                                70.
                            
                            
                                
                                〃
                                 〃
                                do
                                pd
                                Miss Randolp
                                〃
                                7.
                                50.
                            
                            
                                
                                〃
                                 〃
                                do
                                〃
                                drye on a box
                                〃
                                .
                                25.
                            
                            
                                March
                                17
                                 〃
                                do
                                〃
                                his dft to Jas Lietch
                                〃
                                498.
                                ––
                            
                            
                                
                                18
                                 〃
                                do
                                〃
                                disct on his note USB
                                〃
                                32.
                                ––
                            
                            
                                
                                23
                                 〃
                                do
                                〃
                                hs dft to a Robertson
                                〃
                                40.
                                ––
                            
                            
                                
                                〃
                                 〃
                                do
                                〃
                                fret on 3 casks & 4 boxes
                                〃
                                5.
                                ––
                            
                            
                                
                                〃
                                 〃
                                do
                                〃
                                disct on sale to R & Dyer 1039.50 
                                〃
                                11.
                                 9.
                            
                            
                                
                                〃
                                 〃
                                do
                                〃
                                draye & toll on Wine
                                〃
                                2.
                                14.
                            
                            
                                Apl
                                1
                                 〃
                                do
                                〃
                                Oldham for locks.
                                〃
                                12.
                                ––
                            
                            
                                
                                13
                                 〃
                                do
                                〃
                                hs dft to E Alexander
                                〃
                                720.
                                ––.
                            
                            
                                
                                〃
                                 〃
                                do
                                for recg & forwardg 19 packages
                                〃
                                4.
                                75.
                            
                            
                                
                                〃
                                 〃
                                〃
                                pd
                                Postages on hs acct
                                〃
                                1.
                                31.
                            
                            
                                
                                〃
                                 〃
                                Balance due him ths day
                                〃
                                514.
                                26.
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                $
                                2417.
                                19.
                            
                            
                                1818
                                
                                
                                
                                
                                
                                
                                
                                
                                Cr
                                
                            
                            
                                Jan.
                                1
                                By bale pr acct rendered
                                $
                                81.
                                 2
                            
                            
                                Feby
                                23
                                〃 cash recd of a R & Co
                                〃
                                500.
                                —
                            
                            
                                Mar
                                31
                                〃 Nt proceeds of 207 bls flour
                                〃
                                1836.
                                57
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                $
                                24197.
                                19
                            
                        
                        
                        
                                        EE Richmond 13 Apl 1818Signed Patrick Gibson
                        
                    